Title: From Thomas Jefferson to James Monroe, 6 March 1822
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Mar. 6. 22.
I do not know by what individuals the association was formed which is the subject of the inclosed letter to mr Morse. I suppose them to have been few and private, and that the undertaking must have been on too partial a view of the subject. I observe your name not on the roll, and for a reason too light to have been the true one: and I suspect therefore it has been refused for good reasons. be this as it may, I have thought it a duty to pass my answer to mr Morse thro’ your hands, because I think you should know what passes on the subject, and the different lights in which it may be viewed, and because too, if you think my letter might do any harm, I would pray you to do me the kindness to suppress it, and to return it to me. otherwise, when perused, I will request you to stick a wafer in it, and have it put into the post office. for considerations respecting you as well as myself perhaps it may be as well that it should not be known to have past thro’ your hands. but this as you please. ever respectfully and affectionately YoursTh: Jefferson